EXHIBIT 10.70
 


 
LIMITED LIABILITY COMPANY INTEREST
PURCHASE AGREEMENT
 
July 9, 2008
LIMITED LIABILITY COMPANY INTEREST
PURCHASE AGREEMENT
 
THIS LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT (the “Agreement”) is
made as of July 8, 2008, by and between Allied Digital Services Limited, an
Indian limited company (“Buyer”) and En Pointe Technologies Sales, Inc., a
Delaware corporation (“Seller”), with reference to the following:
 
RECITALS
 
A.           Seller currently holds all outstanding membership interests in En
Pointe Global Services, LLC, a Delaware limited liability company (the
“Company”), as such interest is more fully described in that certain Amended and
Restated Limited Liability Company Agreement dated as of July 9, 2008 (the
“Company Agreement”).  Seller’s membership interests are comprised of 80,500
Series A Common Units (the “Series A Units”) and 19,500 Series B Common Units
(the “Series B Units”).
 
B.           The Company currently has no operations, employees, consultants,
assets or liabilities.
 
C.           Seller provides certain information technology services and Seller
wishes to transfer the employees, consultants and assets necessary to perform
those services to the Company.  The Company has not filed, and does not
currently intend to file, an election on IRS Form 8832, Entity Classification
Election, electing to be classified as a corporation for U.S. federal income tax
purposes under Treas. Regulation Section 301.7701-3(c).
 
D.           Once the Seller’s business has been transferred to the Company,
Seller desires to sell the Series A Units, and Buyer desires to purchase such
Series A Units, under the terms and conditions set forth herein.  Seller and
Buyer intend to treat such sale and purchase of Series A Units, for U.S. federal
income tax purposes, under the guidance of Revenue Ruling 99-5, as if Buyer
purchased from Seller an 80.50% interest in each of the Company’s assets, and as
if the such assets purchased by the Buyer and the assets retained by the Seller
were contributed to the Company as a newly formed partnership.
 
E.           The transfer of assets and employees and the purchase of the Series
A Units are collectively referred to herein as the “Transaction.”  After the
consummation of the Transaction the parties intend for the Seller to continue to
provide support and other services to the Company pursuant to the terms of an
agreement that will become effective upon the closing of the Transaction.
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
 
AGREEMENT
 
1. DEFINITIONS.
 
In addition to the terms previously defined or defined elsewhere in the
Agreement, the following terms shall have the meanings ascribed to them in this
Section 1:
 
1.1 Agreement.  This Limited Liability Company Interest Purchase Agreement,
including all amendments hereto, and all exhibits referred to herein.
 
1.2 Acquisition Proposal.  Any proposal or offer made by any Person other than
Buyer or any Subsidiary of Buyer to acquire, directly or indirectly, the
Business Assets, or any portion thereof, whether by merger, tender offer,
exchange offer, sale of assets or similar transactions involving the Seller, or
any operating or business unit of the Seller.
 
1.3 Alternative Cash Earnout Amount.  Thirteen Million Three Hundred Forty-five
Thousand Dollars ($13,345,000).
 
1.4 Assignment.  Assignment of LLC Membership Interest in the form attached
hereto as 1.
 
1.5 Business.  The provision of the following information technology
infrastructure support services:  (i) managed IT services, (ii) deployment &
refresh, (iii) IMAC, (iv) maintenance, (v) help desk, (vi) IT infrastructure
management, (vii) disposal, (viii) remote IT operations and (ix) remote security
management.
 
1.6 Business Assets.  Those assets set forth on Schedule 1.6 hereto which are
currently owned by Seller but will be transferred to the Company prior to
Closing.  Seller shall transfer the Business Assets to the Company free and
clear of all Liens and all Liabilities (other than Liens for Taxes not yet due
and payable), and the Company shall not, by virtue of the transfer of the
Business Assets, assume or become responsible for any Liabilities, Taxes or
Contracts of the Seller or any other Person of any kind, character or
description, whether accrued, absolute, contingent or otherwise, unless such
assumption or responsibility is expressly approved in writing by Buyer.
 
1.7 Buyer Indemnitees.  As defined in Section 9.3(a) below.
 
1.8 Cash Consideration.  Eight Million Dollars ($8,000,000) as such amount is
subject to adjustment pursuant to Section 2 below.
 
1.9 Cash Earnout Amount.  Two Million Dollars ($2,000,000).
 
1.10 Claim.  An action, suit, claim or counterclaim or legal, administrative or
arbitral proceeding or investigation.
 
1.11 Closing.  The consummation of the transactions contemplated by this
Agreement shall take place at 10:00 a.m., California time, at the offices of DLA
Piper US LLP, 1999 Avenue of the Stars, Suite 400, Los Angeles, California
90067-6023, on the third (3rd) business day after all of the conditions
precedent to Closing hereunder shall have been satisfied or waived, or at such
other date, time and place as the Parties shall mutually agree upon.
 
1.12 Company Liabilities.  The Liabilities of the Company set forth in Schedule
1.12 hereto.
 
1.13 Consultant.  Any non-Employee that provides services to, or on behalf of,
the Seller in connection with the Business identified in Schedule 1.13
hereto.  Schedule 1.13 shall include the name, title, current compensation
arrangement, accrued compensation, accrued benefits and any other compensatory
or other arrangements between the Seller and such consultants.
 
1.14 Contract.  All agreements, whether oral or written and whether express or
implied, including, without limitation, contracts, contract rights, promises,
commitments, undertakings, customer accounts, orders, leases, guarantees,
warranties, representations and franchises, and all renewals, replacements and
substitutions therefor.
 
1.15 Conversion Ratio.  Shall mean the average of the Rupee to Dollar currency
exchange rate published in the Wall Street Journal for the ten (10) consecutive
trading days preceding the date of Closing.
 
1.16 Customers.  Those parties identified in Schedule 1.16 hereto that Seller
has provided services to in connection with the Business during the past twelve
months.  Schedule 1.16 shall identify the amount of revenue generated by each
Customer over the twelve full months preceding the date of this Agreement.
 
1.17 Damages.  As defined in Section 9.3(a) below.
 
1.18 Dollar.  Shall mean the currency of the United States of America and
expressed as “$.”
 
1.19 Effective Date.  The date in the introductory paragraph of this Agreement.
 
1.20 Employees.  The employees of Seller involved in the Business identified in
Schedule 1.20 hereto that the parties contemplate will be transferred to the
Company either immediately prior to, concurrent with or following the,
Closing.  Schedule 1.20 shall include the name, title, current salary, accrued
compensation, accrued benefits and any other compensatory or other arrangements
between the Seller and such employees.
 
1.21 Escrow Agent.  As defined in Section 9.2 below.
 
1.22 Escrow Agreement.  The Escrow Agreement shall be the document in the form
attached hereto as 1.
 
1.23 Governmental Body.  Any domestic or foreign national, state or municipal or
other local government or multi-national body, any subdivision, agency,
commission or authority thereof, of any quasi-governmental or private body
exercising any regulatory or taxing authority thereunder.
 
1.24 Intellectual Property Rights.  As defined in Section 3.5.
 
1.25 Leases.  Those property leases set forth in Schedule 1.25 which represent
facilities that the Company will occupy following the Closing in connection with
the operation of the Business.
 
1.26 Leasing Agreement.  The Employee Leasing Agreement in the form attached
hereto as 1.
 
1.27 Liability.  Any direct or indirect indebtedness, liability, assessment,
expense, claim, loss, damage, deficiency, obligation or responsibility, known or
unknown, disputed or undisputed, joint or several, vested or unvested, executory
or not, fixed or unfixed, choate or inchoate, liquidated or unliquidated,
secured or unsecured, determinable or undeterminable, accrued or unaccrued,
absolute or not, actual or potential, contingent or otherwise (including any
liability under any guarantees, letters of credit, performance credits or with
respect to insurance loss accruals).
 
1.28 License Agreement.  The Trademark License Agreement in the form attached
hereto as 1.
 
1.29 Lien.  Any mortgage, lien (including mechanics, warehousemen, laborers and
landlords liens), claim, pledge, charge, community property interest, condition,
equitable interest, right-of-way, easement, encroachment, security interest,
preemptive right, right of first refusal or similar restriction or right,
option, judgment, title defect or encumbrance of any kind.
 
1.30 LLC Interest.  Seller’s entire interest in the Company, as described in the
Company Agreement, including, without limitation, the Series A Units and the
Series B Units and Seller’s capital account, liquidation and distribution rights
under the Company Agreement.
 
1.31 Material Adverse Effect.  Any change or other event that, individually or
in the aggregate (taking into account all other such changes or effects) that
is, or is reasonably likely to be, materially adverse to the Business, provided
that a Material Adverse Effect shall not include (i) changes in general United
States economic conditions or in the United States securities markets in general
that do not affect the Business in a materially disproportionate manner relative
to other companies in the same industry; (ii) any event, change, circumstance or
effect that generally affects the industry in which the Business operates
(including legal and regulatory changes), so long as any such event, change,
circumstance or effect does not affect the Business in a materially
disproportionate manner relative to other companies in such industry, or (iii)
any adverse effects, including but not limited to losses of customers or
suppliers or changes in such relationships, caused directly or indirectly by the
execution, announcement or performance of this Agreement or the pendency of the
Transaction; (iv) any delays or cancellations of orders or payments for the
Business’s products or services caused directly or indirectly by the execution,
announcement or performance of this Agreement or the pendency of the
Transaction; (v) acts taken pursuant to or in accordance with this Agreement or
at the request of the Buyer; or (vi) acts of terrorism or war (whether or not
declared).  Where otherwise explicitly stated, Material Adverse Effect shall
relate to the named entity instead of the Business.
 
1.32 Net Assets .  As of any applicable date of determination, all leasehold
improvements, computer equipment, tools, software, spare parts and other
tangible assets, unrestricted cash, certificates of deposit and any other cash
on hand of the Company less any Company Liabilities.
 
1.33 Parent Securities Filings.  Forms, reports and documents filed by En Pointe
Technologies, Inc. with the U.S. Securities and Exchange Commission.
 
1.34 Person.  An individual, corporation, partnership, limited partnership,
limited liability company, limited liability partnership, syndicate, person
(including a “person” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended, together with the rules and regulations promulgated
thereunder), trust, association, entity or government or political subdivision,
agency or instrumentality of a government.
 
1.35 Purchase Price.  As defined in Section 2.2 below.
 
1.36 Referral Agreement.  The Sales Agency and Referral Agreement in the form
attached hereto as 1.
 
1.37 Required Consents.  Those consents from the third parties identified in
Schedule 1.37 hereto.
 
1.38 Seller Disclosure Schedule.  As defined in the preamble to Section 3.
 
1.39 Seller Earnout Shares.  Seven Hundred Forty-Five Thousand (745,000)
Ordinary shares of Buyer.
 
1.40 Services Agreement.  The Services Agreement in the form attached hereto as
Exhibit F.
 
1.41 Subcontract Agreement.  The Subcontract Agreement in the form attached
hereto as Exhibit G.
 
1.42 Target Revenues.  Company revenues, as determined by United States
generally accepted accounting principles  of $30,000,000 during the twelve month
period ending June 30, 2009.  The calculation of Target Revenues will be made
within 45 days of June 30, 2009.
 
1.43 Taxes.  Any and all taxes, charges, fees, premiums, levies, interest,
penalties, additions to tax or other similar assessments, including, but not
limited to, income, excise, property, transfer, sales, use, value added and
franchise taxes and custom’s duties, imposed by any Governmental Body.
 
1.44 Transaction Documents.  Shall mean this Agreement, the Assignment, the
Escrow Agreement, the License Agreement, the Services Agreement, the Leasing
Agreement, the Referral Agreement and the Subcontract Agreement.
 
2. PURCHASE AND SALE.
 
2.1 Purchase of Series A Units.  Subject to the terms and conditions of, and in
reliance upon the representations and warranties and covenants in, this
Agreement, concurrently with Closing, Seller shall sell to Buyer, and Buyer
shall purchase, the Series A Units.  The transfer of the Series A Units will be
evidenced by the Assignment, and shall be effective upon the Closing.
 
2.2 Purchase Price and Payment.  Subject to the adjustment provisions set forth
below in this Section 2, elsewhere in the Agreement and in the Escrow Agreement,
the consideration for the transactions contemplated by this Agreement (the
“Purchase Price”) shall be (i) the Cash Consideration, (ii) the Cash Earnout
Amount and (iii) either the Seller Earnout Shares or the Alternative Cash
Earnout Amount.  The payment of the Cash Consideration, as adjusted pursuant to
the terms of this Section 2, shall be made via wire transfer of immediately
available funds from Buyer to an account specified by Seller within 12 days from
date of signing of this agreement.  Upon receipt of funds Seller shall  within 3
days issue 27587 series A units to the buyer. The Buyer and Seller acknowledge
and intend that the Purchase Price shall be the entire consideration to be paid
to Seller in connection with the sale of the Series A Units and that Seller
shall not be entitled to any other monetary or non-monetary consideration,
notwithstanding any assets, working capital, or cash held by the Company at
Closing and otherwise available for distribution or any changes in the business
of the Company.
 
2.3 Adjustment to Cash Consideration.  The amount of the Cash Consideration to
be paid by Buyer to Seller at Closing shall be reduced by an amount that equals
the sum of: (i) the amount, if any, that the Net Assets is less than $1,000,000
and (ii) the aggregate amount of Company Liabilities (which shall include,
without limitation, Liabilities associated with the transfer of the Employees to
the Company).
 
2.4 Transfer Taxes; Asset Allocation Schedule.
 
(a) The Seller shall be responsible for the payment of any Taxes arising out of
or in connection with Seller’s transfer of the Business Assets to the Company,
provided that Buyer shall promptly reimburse Seller for one half of such Tax
payments following receipt of evidence of Seller’s payment of such Taxes.
 
(b) Seller shall prepare or cause to be prepared and file or cause to be filed
all ad valorem, property (whether real or personal) and similar Tax Returns
(“Property Tax Returns”) and reports relating to the Business Assets for all
periods ending on or prior to the Closing Date that are required to be filed on
or after the Closing Date.  The Company shall prepare or cause to be prepared
and file or cause to be filed all other Property Tax Returns or reports related
to the Business Assets.  Any ad valorem, property (whether real or personal)
property Taxes and similar obligations that are levied with respect to the
Business Assets for assessment periods within which the Closing Date occurs
(collectively, the “Apportioned Obligations”) shall be apportioned between
Seller and the Company as of the Closing Date based on the number of days in any
such period falling on or before the Closing Date, on the one hand, and after
the Closing Date, on the other hand (it being understood that the Seller is
retaining liability and shall indemnify and hold the Company harmless from the
portion of each such Apportioned Obligation attributable to the number of days
in the relevant assessment period up to and including the Closing Date).
 
(c) The Buyer shall deliver to the Seller, no later than sixty (60) days after
the Closing Date, a proposed allocation, for U.S. federal income tax purposes
and pursuant to Section 1060 of the Code and the regulations thereunder, of the
Purchase Price among the assets deemed purchased for U.S. federal income tax
purposes (the “Proposed Allocation”) that the parties anticipate will be in
substantially the form attached hereto as Schedule 2.4(c).
 
(d) Promptly following receipt of the Proposed Allocation, Seller shall review
the same and, within thirty (30) days after Seller’s receipt of such Proposed
Allocation, may deliver to Buyer a certificate executed by the Seller setting
forth objections to the proposed allocation (an "Objection Notice"), together
with a summary of the reasons therefor and calculations which, in Seller’s view,
are necessary to eliminate such objections.  If Seller does not deliver an
Objection Notice within such thirty (30) day period, the Proposed Allocation
shall be the final allocation of the purchase price and other relevant items
among the Purchased Assets (the "Final Allocation").
 
(e) If the Seller delivers an Objection Notice within such thirty (30) day
period, the Buyer and the Seller shall use their reasonable attempts to resolve
by written agreement any differences identified in the Objection Notice within
the succeeding five (5) days and, if they are able to resolve all such
differences, the allocation agreed to shall be the Final Allocation.  If any
objections raised by Seller in the Objection Notice are not resolved within the
five (5) day period next following such thirty (30) day period, then the Buyer
and the Seller shall submit the objections that are then unresolved (together
with any agreed adjustments) to an independent certified public accounting firm
mutually agreed to by the Buyer and the Seller, who shall be directed by the
Buyer and the Seller to resolve the unresolved objections within the next ten
(10) days and to deliver written notice to each of the Buyer and the Seller
setting forth its resolution of the disputed matters.  The costs of the
independent certified public accounting firm shall be shared equally between the
Buyer and the Seller and the allocation resulting from the decision of the
independent certified public accounting firm shall be the Final Allocation.
 
(f) Any allocation that becomes the Final Allocation pursuant to the preceding
provisions of this Section 2.4 shall be final and binding as between the Buyer
and the Seller and their respective affiliates.  Each party shall file all U.S.
federal and state Tax returns and information reporting forms required to be
filed in accordance with the Final Allocation.  Except as otherwise required by
Law, neither the Buyer nor the Seller shall take a position inconsistent with
the Final Allocation on any Tax return; provided however that for purposes of
clarity, an amount included in the Tax basis of the Business Assets by Buyer
shall not be required to be taken into account or reported by Seller (including
for purposes of Internal Revenue Service Form 8594) to the extent such amount is
not required to be treated as an amount realized by Seller for Tax purposes.
 
3. REPRESENTATIONS AND WARRANTIES OF SELLER.
 
The Seller (for purposes of this Section 3, the term “Seller” shall include all
affiliates and subsidiaries of Seller except for Premier BPO, Inc. and Ovex
Technologies (Private) Limited), represents and warrants to Buyer that the
statements contained in this Section 3 are true and correct as of the date
hereof and as of the Closing (as if each such representation and warranty were
made on the Closing), except as set forth in a disclosure schedule of even date
herewith and delivered by the Seller to Buyer (the “Seller Disclosure
Schedule”):
 
3.1 LLC Interest.  The Series A Units and the Series B Units represent all
ownership interests in the Company.  Seller has good, valid and marketable title
to its LLC Interest, free and clear of all Liens and restrictions of every kind
and nature and Seller can transfer title to the Series A Units pursuant to the
terms hereof free and clear of all Liens and restrictions of every kind and
nature (other than restrictions on transfer imposed by federal and state
securities’ laws and the Company Agreement).
 
3.2 Corporate Standing.  The Company is duly organized, validly existing and in
good standing under the laws of Delaware.  The Company has the power and
authority to conduct its business as it is currently conducted.  The Company is
qualified to do business as a foreign corporation in all jurisdictions in which
it has employees, properties or operations sufficient to require such
qualification, except to the extent that a failure to qualify would not have a
Material Adverse Effect.
 
3.3 Authority.  Seller has the requisite power and authority to enter into this
Agreement, transfer the Business Assets to the Company and to sell the Series A
Units.  Seller, and all affiliates of Seller, have taken all such action as may
be necessary and proper for Seller to authorize this Agreement, the execution
and delivery hereof, the consummation of the transactions contemplated hereby
and the execution and delivery of each of the documents required to be delivered
hereunder.  This Agreement has been duly executed and delivered by Seller and is
valid, binding and enforceable in accordance with its terms against Seller,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to creditors’ rights generally
or to general principles of equity.
 
3.4 Consents; Conflicts.  Other than the Required Consents, the execution and
delivery of this Agreement by Seller and the consummation of the transactions by
Seller provided hereunder, (i) do not require any third party consent, or notice
to any third party or any permit, authorization, or filing with any Governmental
Body, except for such consents, notices, permits or authorizations the failure
of which to be made or obtained would not have a Material Adverse Effect and
(ii) will not violate, conflict with, result in the breach of, or cause the
acceleration of or default under any provision of any obligation, mortgage,
lien, lease, agreement, instrument, law, order, arbitration award, judgment or
decree to which Seller is a party (collectively or individually) or by which
Seller is subject or bound, except for violations, breaches or defaults which
would not have a Material Adverse Effect.
 
3.5 Intellectual Property.  At the Closing, the Company will own or possess
sufficient legal rights to all trademarks, service marks, trade names,
copyrights, trade secrets, patents, information and other proprietary rights
necessary to conduct the Business (collectively “Intellectual Property Rights”)
and, to the Seller’s knowledge, such Intellectual Property Rights do not
conflict with, or infringe upon, the rights of others.  At the Closing, the
Company will not be bound by, or a party to any options, licenses or agreements
of any kind with respect to the Intellectual Property Rights of the Company or
any other person or entity, other than licenses or agreements relating to the
Company’s use rights regarding “off the shelf” or standard products and as
otherwise contemplated by this Agreement.  The Company has received no notice
that it is infringing upon, violating or otherwise acting adversely to the right
or claimed right of any person or entity under or with respect to any
Intellectual Property Rights or licenses of third parties.  The Company is not
aware of any violation by a third party of any of the Company’s Intellectual
Property Rights.  The Company is not obligated or under any liability to make
payments by way of royalties, fees or otherwise to any owner, licensor of, other
claimant to, or party to any option, license or agreement of any kind with
respect to, any Intellectual Property Rights except for commercially available
software which the Company licenses on standard terms.
 
3.6 Compliance with Laws and Other Instruments.
 
(a) Seller has conducted the Business in a manner that is in compliance with all
applicable laws, regulations, judgments, decrees and orders of the United States
of America and all states, foreign countries or other governmental bodies and
agencies having jurisdiction over the Business or the Business Assets except
where such noncompliance would not have a Material Adverse Effect.  The Company
is not in breach of or default under or, to its knowledge, alleged to be in
breach of or default under, any Contract that relates to the Business or the
Business Assets.
 
(b) Section 3.6(b) of the Seller Disclosure Schedule sets forth all Customer
Contracts as well as any other Contract that is material to the conduct of the
Business (collectively, the “Material Contracts”).  Seller has made available to
Buyer a complete and accurate copy of each written Material Contract and all
amendments or modifications thereto.
 
3.7 Employees and Consultants.  The Seller is not aware that any Employee or
Consultant is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of such Person’s best efforts to promote the interests of the Company or
that would conflict with the Business.  Neither the execution nor delivery of
this Agreement, nor the carrying on of the Business will, to the Seller’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such Employees or Consultants is now
obligated.  The Company is not a party to or bound by any currently effective
written employment contract with any Employee.  The Company has no deferred
compensation, pension, profit sharing, bonus, insurance, severance or any other
similar employee benefit plan or obligation covering any of its Employees other
than as set forth on the Seller Disclosure Schedule.  The Company is not bound
by or subject to any written or oral, express or implied, contract, commitment
or arrangement with any labor union, and no labor union has requested or, to the
knowledge of the Company, has sought to represent any of the Employees,
representatives or agents of the Company.  There are no asserted controversies
or labor disputes or union organization activities pending or, to the knowledge
of the Company, threatened, between it and the Employees.  To the Company’s
knowledge, the Company has complied in all material respects with all applicable
state and federal equal employment opportunity and other laws related to the
Employees and Consultants.  The Company is not aware of any Employee or
Consultant who intends, or has expressed an intention, to terminate his or her
employment with the Company, nor does the Company have a present intention to
terminate the services of any Employee or Consultant.
 
3.8 Title to Property.  The Company has good and marketable title to all of its
properties and assets free and clear of all Liens except for Liens for current
Taxes not yet due and payable.  The plants, property and equipment that will be
used in the operation of the Business are in all material respects in reasonably
functional operating condition and repair, subject to normal wear and tear.
 
3.9 Taxes.  Seller and the Company have timely filed or timely requested
extensions to file those Tax returns which are currently due or, if not yet due,
will timely file or timely request extensions to file all Tax returns required
to be filed by them with respect to the Business Assets and the Company for all
taxable periods ending on or before the Closing and all such Tax returns are, or
will be when filed, true, correct and complete in all material respects.  The
Seller and the Company have paid to the appropriate Governmental Body, or, if
payment is not yet due, will pay, all Taxes imposed on Seller or the Company or
for which the Seller or the Company will be liable with respect to the Business
and the Company, whether to taxing authorities or to other persons (pursuant to
a Tax sharing agreement or otherwise) for all taxable periods beginning on or
before the Closing Date.  Seller and the Company have not received notice of a
determination by a Governmental Body that Taxes are owed by the Seller with
respect to the Business Assets or the Company that has not been resolved as of
the date of Closing and, to Seller’s and the Company’s knowledge, no Tax
deficiency is proposed or threatened with respect to the Business Assets or
operation of the Business
 
3.10 Solvency.  No insolvency proceeding of any character including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting, the Seller (other than as a creditor), the
Business, or any of the Business Assets are pending or are being contemplated by
the Seller, or are, to the knowledge of the Seller, being threatened against the
Seller by any other Person, and the Seller has not made any assignment for the
benefit of creditors or taken any action in contemplation of which that would
constitute the basis for the institution of such insolvency
proceedings.  Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement: (a) the Seller will be able to pay
its Liabilities as they become due; and (b) taking into account all pending and
threatened litigation, final judgments against the Seller in actions for money
damages are not reasonably anticipated to be rendered at a time when, or in
amounts such that, the Seller will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
probable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
obligations of the Seller.
 
3.11 Litigation.  Other than as disclosed in the Parent Securities Filings filed
since July 1, 2007, there is no litigation, proceeding or investigation, either
pending or, to Seller’s knowledge, threatened, relating to Seller, Seller’s
title to the LLC Interest, the Business, the Business Assets, the Employees or
the Consultants, the outcome of which would  have a Material Adverse Effect.
 
3.12 Securities Filings.  The Seller has filed and made available to Buyer and
its representatives, the Parent Securities Filings for the last three (3) years
prior to the date of this Agreement.  As of the respective dates they were
filed, (i) the Parent Securities Filings were prepared in all material respects
in accordance with the requirements of the applicable laws of the U.S.
Securities and Exchange Commission and (ii) none of the Parent Securities
Filings contained any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading, except to the extent superseded by a Parent Securities
Filing filed subsequently and prior to the date hereof.
 
4. REPRESENTATIONS AND WARRANTIES OF BUYER.
 
Buyer (for purposes of this Section 4, the term “Buyer” shall include all
affiliates and subsidiaries of Buyer) represents and warrants to Seller that the
statements contained in this Section 4 are true and correct as of the date
hereof and as of the Closing (as if each such representation and warranty were
made on the Closing), except as set forth in a disclosure schedule of even date
herewith and delivered by the Buyer to Seller (the “Buyer Disclosure Schedule”):
 
4.1 Corporate Standing.  Buyer is duly organized, validly existing and in good
standing under the laws of India.  Buyer has the power and authority to carry on
its business as currently conducted.
 
4.2 Authority.  Buyer has the requisite power and authority to execute, deliver
and perform its obligations under this Agreement.  Buyer and all affiliates of
Buyer have taken all such action as may be necessary and proper to authorize
this Agreement, the execution and delivery hereof, the consummation of the
transactions contemplated hereby and the execution and delivery of each of the
documents required to be delivered hereunder.  This Agreement has been duly
executed by Buyer and is valid, binding and enforceable in accordance with its
terms, subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or to general principles of equity.
 
4.3 Capitalization.
 
(a)           The authorized share capital stock of the Buyer consists of
25,000,000 Equity Shares of Rs 10 each aggregating to Rs 250,000,000.00 As of
May 31, 2008,17,350,280  equity shares of Buyer were issued and outstanding, all
of which are duly authorized, validly issued, fully paid and nonassessable and
free of all preemptive rights (ii) none of the outstanding capital stock of the
Buyer were held in the treasury of the Buyer and (iii) 439,460 shares were
reserved for future issuance pursuant to stock options.  Except as set forth in
Section 4.3 of the Buyer Disclosure Schedule, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character relating
to the issued or unissued capital stock of the Buyer or obligations of the Buyer
to issue or sell any shares of capital stock of, or other equity interests in,
the Buyer.  All shares of the capital stock of the Buyer subject to issuance as
aforesaid, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable.  There are no outstanding
contractual obligations of the Buyer to repurchase, redeem or otherwise acquire
any shares of the capital stock of the Buyer.
 
(b)           The Seller Earnout Shares will (i) be duly authorized, validly
issued, fully paid and non-assessable and not subject to preemptive rights
created by statute, the governing corporate documents of Buyer or any agreement
to which the Buyer is a party or is bound, (ii) when issued, have all necessary
approvals from the requisite Governmental Bodies, and (iii) when issued will be
transferable without restriction thereon
 


 
4.4 Consents; Conflicts.  The execution and delivery of this Agreement by Buyer
and the consummation of the transactions provided hereunder, (i) do not require
any third party consent or any permit, authorization, or filing with any
Governmental Body except for such consents, notices, permits or authorizations
the failure of which to be made or obtained would not have a Material Adverse
Effect, (ii) will not violate the governing corporate documents of Buyer as the
same may have been amended from time to time, and (iii) will not violate,
conflict with, result in breach of, or cause the acceleration of or default
under any provision of any material obligation, mortgage, lien, lease,
agreement, instrument, law, order, arbitration award, judgment or decree to
which Buyer is a party or by which Buyer is subject or bound except for such
consents, notices, permits or authorizations the failure of which to be made or
obtained would not have a Material Adverse Effect.
 
4.5 Compliance with Laws and Other Instruments.  The Buyer has conducted its
business in a manner that is in compliance with applicable laws, regulations,
judgments, decrees and orders of India and all states, foreign countries or
other governmental bodies and agencies having jurisdiction over its business
except where such noncompliance would not have aMaterial Adverse Effect on
Buyer.  The Buyer is not in breach of or default under or, to its knowledge,
alleged to be in material breach of or default under of its material Contracts,
and the Buyer does not know of any condition or circumstances that, currently or
after notice or the lapse of time, is likely to result in a breach of, default
under or loss of benefits under any such material Contract.
 
4.6 Securities Filings.  The Buyer has filed and made available to Seller and
its representatives, all forms, reports and documents required to be filed by it
with all applicable Governmental Bodies relating to its securities during the
last three (3) years prior to the date of this Agreement (collectively, the
“Buyer Securities Filings”).  As of the respective dates they were filed, (i)
the Buyer Securities Filings were prepared, and all forms, reports and documents
filed with any Governmental Body after the date of this Agreement, will be
prepared, in all material respects in accordance with the requirements of the
applicable laws of the applicable governing Governmental Body and (ii) none of
the Buyer Securities Filings contained, nor will any forms, reports and
documents filed after the date of this Agreement contain, any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading, except to the
extent superseded by a Buyer Securities Filing filed subsequently and prior to
the date hereof.
 
4.7 Title to Property.  The Buyer has good and marketable title to all of its
properties and assets except for Liens incurred in the normal course of
business.
 
4.8 Solvency.  No insolvency proceeding of any character including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting, the Buyer (other than as a creditor) are
pending or are being contemplated by the Buyer, or are, to the knowledge of the
Buyer, being threatened against the Buyer by any other Person, and the Buyer has
not made any assignment for the benefit of creditors or taken any action in
contemplation of which that would constitute the basis for the institution of
such insolvency proceedings.  Immediately after giving effect to the
consummation of the transactions contemplated by this Agreement: (a) the Buyer
will be able to pay its Liabilities as they become due; and (b) taking into
account all pending and threatened litigation, final judgments against the Buyer
in actions for money damages are not reasonably anticipated to be rendered at a
time when, or in amounts such that, the Buyer will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum probable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
obligations of the Buyer.
 
4.9 Litigation.  Other than as disclosed in the Buyer Securities Filings filed
since July 1, 2007, there is no litigation, proceeding or investigation, pending
or, to the Buyer’s knowledge, threatened, relating to Buyer, the outcome of
which would have a Material Adverse Effect.
 
4.10 Financing.  The Buyer has all funds necessary to consummate the
transactions contemplated by this Agreement.
 
5. POST-SIGNING COVENANTS.
 
5.1 Conduct of Business.  From the date hereof through the date of Closing,
except as contemplated by this Agreement, the Seller agrees:
 
(a) Not to amend the Company Agreement;
 
(b) Not to adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;
 
(c) Not to take any action, or refrain from taking any action, the result of
which would be reasonably likely to cause any of the representations and
warranties of the Seller contained in Section 3 to be no longer true and correct
in all material respects; or take any action, or refrain from taking any action,
that would be a material breach of any covenant of Seller contained herein.
 
5.2 Consents, Filings and Authorizations; Efforts to Consummate.  As promptly as
practicable after the date hereof, Buyer and Seller shall make all filings and
submissions under such laws as are applicable to them or to their respective
affiliates and as may otherwise be required for them to consummate the
transactions contemplated by this Agreement in accordance with the terms of this
Agreement and shall consult with each other prior to such filing and shall not
make any such filing or submission to which the Seller or Buyer, as the case may
be, reasonably objects in writing.  All such filings shall comply in form and
content in all material respects with applicable laws.  Subject to the terms and
conditions herein, each party, without payment or further consideration, shall
use commercially reasonable efforts to take or cause to be taken all action and
to do or cause to be done all things necessary, proper or advisable under
applicable laws, to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated by this Agreement, including, but not
limited to, obtaining all required consents, whether private or governmental,
required in connection with such party’s performance of such transactions and
each party shall cooperate with the other in all of the foregoing.
 
5.3 Exclusivity.  From and after the Effective Date until the earlier of the
Closing or termination of this Agreement in accordance with its terms, the
Seller shall not (and the Seller shall cause the officers, directors, employees,
representatives and agents of the Seller, including investment bankers,
attorneys and accountants, not to), directly or indirectly, encourage, solicit,
participate in or initiate discussions or negotiations with, or provide any
information to, any Person or group (other than Buyer, any of its affiliates or
representatives) concerning any Acquisition Proposal.  The Seller shall not
approve or recommend, or propose to approve or recommend any Acquisition
Proposal, or enter into any agreement with respect to any Acquisition
Proposal.  Upon execution of this Agreement, the Seller shall immediately cease
any existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any of the foregoing and the Seller shall request (or
if the Seller has the contractual right to do so, demand) the return of all
documents and other data previous furnished to others in connection with the
Seller’s efforts in connection with such potential transaction.  The Seller
shall immediately notify Buyer of the existence of any proposal or inquiry
received by the Seller, and the Seller shall immediately communicate to Buyer
the terms of any proposal or inquiry which the Seller may receive (and shall
immediately provide to Buyer copies of any written materials received by the
Seller in connection with such proposal, discussion, negotiation or inquiry) and
the identity of the party making such proposal or inquiry.
 
5.4 Notices of Certain Events.  Prior to the Closing, the Seller, on the one
hand, and Buyer, on the other hand, shall promptly notify the other of:
 
(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the Transaction;
 
(b) any notice or other oral or written communication from any Governmental Body
in connection with the Transaction or relating to the Business Assets;
 
(c) any event, condition or circumstance occurring from the date hereof through
the Closing that would constitute a violation or breach of any representation or
warranty, whether made as of the date hereof or as of the Closing, or that would
constitute a violation or breach of any covenant of any party;
 
(d) any failure of the Seller or Buyer, as the case may be, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder;
 
(e) any material developments affecting the assets, Liabilities, business
prospects, financial condition, operations, results of operations or customer,
supplier or employee relations of the Seller with respect to the Business or the
Business Assets; and
 
(f) any change that could reasonably be expected to have a Material Adverse
Effect, or could delay or impede the ability of the Seller or Buyer to perform
its obligations pursuant to this Agreement and to consummate the Transaction.
 
5.5 Employment Matters.
 
(a) From the date hereof through the Closing, the Seller shall cooperate with
and permit Buyer to communicate in writing with the Employees, at reasonable
times and upon reasonable notice, concerning Buyer’s plans, operations and
general personnel matters and to interview the Employees and review the
personnel records and such other information concerning the Employees as Buyer
may reasonably request (subject to obtaining any legally required permission and
to other applicable laws).  The Seller shall be solely responsible for any
notification and Liability under the Worker Adjustment and Retraining
Notification Act relating to any termination of any of its employees from
employment with the Seller occurring prior to or after the date of this
Agreement, whether or not in connection with the Transaction.  Other than the
specific Liabilities set forth in Schedule 5.5(a), the Seller shall be
responsible for all Liabilities for employee or independent contractor
compensation and benefits accrued or otherwise arising out of services rendered
by its Employees, directors and independent contractors prior to the Closing or
arising by reason of actual, constructive or deemed termination of their service
relationship with the Seller at Closing, including all costs relating to the
continuation of health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, with respect to Employees not hired by
Buyer after the Closing Date.
 
(b) No provision of this Section 5.5 shall create any third party beneficiary or
other rights in any Employee or former employee in respect of continued or
resumed employment in the Seller’s Business, or with the Company or Buyer, and
no provision of this Section 5.5 shall create any rights in any such persons in
respect of any benefits that may be provided under any plan or arrangement which
may be established by the Company or Buyer.
 
5.6 Public Announcements.  From and after the date of this Agreement until the
Closing, Buyer and the Seller agree not to make any public announcement or other
disclosure concerning this Agreement or the transactions contemplated herein
without obtaining the prior consent of the other party as to form, content and
timing; provided, however, that a party’s consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, if, upon advice of legal counsel,
either party determines that public announcement or disclosure is required by
applicable law, then the other party shall have the right to review and comment
upon (but not approve) any such press release or public statement prior to its
issuance, which review and comment shall be expeditious.
 
5.7 Confidentiality.  Buyer and Seller shall comply with, and shall cause their
officers, directors, employees, accountants, consultants, legal counsel, agents
and other representatives (collectively, the “Representatives”) to comply with,
all of their respective obligations under the Confidentiality Agreement dated
[April 22,] 2008 (the “Confidentiality Agreement”) between Seller and
Buyer.  Buyer and Seller will hold, and will cause their Representatives to
hold, in confidence all documents and information furnished to them by or on
behalf of the other party in connection with the transactions contemplated by
this Agreement in accordance with the provisions of the Confidentiality
Agreement.
 
5.8 Expenses.  Except as otherwise specifically provided in this Agreement, each
of the parties shall bear its own expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction,
including all fees and expenses of its representatives, provided that Buyer
shall reimburse Seller for one half of any sales, transfer or other Taxes paid
by Seller arising out of or in connection with Seller’s transfer of the Business
Assets to the Company pursuant to Section 2.4(a) above.
 
5.9 Customer Notifications.  Promptly following the execution of this Agreement,
Seller and Buyer shall discuss and mutually agree upon which Customers shall
receive written notification of the transactions contemplated by this Agreement
and a corresponding request for approval and acknowledgement of the assignment
and/or transfer to the Company of the services that are provided in connection
with the Business, which are currently being provided by the Seller to such
Customers.  Any such notification shall be in the form of a letter reviewed and
approved by Buyer, which approval shall not be unreasonably withheld.
 
6. CONDITIONS TO CLOSING.
 
6.1 Conditions to the Obligations of the Seller and the Buyer.  The obligations
of the Seller and Buyer to consummate the Transaction are subject to the
satisfaction or, if permitted by applicable law, waiver of the following
conditions on or prior to the Closing:
 
(a) No statute, rule or regulation shall have been enacted, and no temporary
restraining order, preliminary or permanent injunction issued by any court of
competent jurisdiction shall be in effect, preventing the consummation of the
Transaction; provided, however, that each party shall have used its reasonable
best efforts to prevent that entry of such orders or injunctions and to appeal
as promptly as possible any such orders or injunctions that may be entered; and
 
(b) All consents, approvals and authorizations legally required to be obtained
to consummate the Transaction shall have been obtained from all Governmental
Bodies except to the extent that such failure would not result in a Material
Adverse Effect.
 
6.2 Conditions to Obligations of the Seller.  The obligations of the Seller to
consummate the Transaction is subject to the fulfillment prior to the specified
date or at the time of Closing of the following conditions with respect to
Buyer, any one or more of which may be waived in whole or in part by the Seller
(and which unsatisfied conditions, if any, shall be deemed waived upon the
Closing):
 
(a) Each of the representations and warranties of Buyer contained in this
Agreement, any Transaction Document to which it is a party and in any
certificate or other writing delivered by Buyer pursuant hereto that is
expressly qualified by a reference to materiality shall be true, complete and
correct as so qualified, and each of the representations and warranties of Buyer
that is not so qualified shall be true and correct in all material respects both
when made and on and as of the Closing as if made at and as of the Closing
(other than representations and warranties which address matters only as of a
certain date which shall have been true, complete and correct as of such certain
date), with only such exceptions as would not have a Material Adverse Effect on
Buyer.
 
(b) Buyer shall have performed and complied in all material respects with all
agreements, obligations and covenants set forth in this Agreement and required
to be performed or complied with by it on or prior to the Closing.
 
(c) Evidence of the initiation of a wire transfer for the Cash Consideration
portion of the Purchase Price shall have been provided by Buyer to Seller.
 
(d) Buyer shall have delivered to the Seller the following:
 
a) A certificate, dated as of the date of Closing, executed on behalf of Buyer
by an officer of Buyer and certifying that the matters set forth in Section
6.2(a) and (b) hereof have been satisfied; and
 
b) Duly executed copies of each Transaction Document to be executed and
delivered by the Buyer.
 
6.3 Conditions to Obligations of Buyer.  The obligations of Buyer to consummate
the Transaction is subject to the fulfillment prior to the specified date or at
the time of Closing of the following conditions with respect to the Seller, any
one or more of which may be waived in whole or in part by Buyer (and which
unsatisfied conditions, if any, shall be deemed waived upon the Closing):
 
(a) Each of the representations and warranties of the Seller contained in this
Agreement, any Transaction Document to which its is a party and in any
certificate or other writing delivered by the Seller pursuant hereto that is
expressly qualified by a reference to materiality shall be true, complete and
correct as so qualified, and each of the representations and warranties of
Seller that is not so qualified shall be true, complete and correct in all
material respects both when made and on and as of the Closing as if made at and
as of the Closing (other than representations and warranties which address
matters only as of a certain date which shall have been true, complete and
correct as of such certain date), with only such exceptions as would not have a
Material Adverse Effect.
 
(b) The Seller shall have performed and complied in all material respects with
all agreements, obligations and covenants set forth in this Agreement and
required to be performed or complied with by it on or prior to the date of
Closing.
 
(c) During the period from the date hereof to the Closing, there shall not have
occurred any Material Adverse Effect.
 
(d) The Business Assets shall have been transferred or assigned from the Seller
to the Company free and clear of all Liens (other than Liens for Taxes not yet
due and payable) and the Seller shall have taken all steps necessary to
terminate all UCC financing statements which have been filed with respect to
such Lien or other security interests.
 
(e) The Seller shall have executed and delivered the Transaction Documents.
 
(f) The Seller shall have delivered to Buyer the following:
 
a) A certificate, dated as of the Closing, executed on behalf of the Seller by
the Chief Executive Officer of the Seller and certifying that the matters set
forth in Section 6.3(a), (b) and (c) hereof have been satisfied and attaching:
(A) a true calculation of the Company’s Net Assets as of the Closing in a form
that identifies the type and value of the Net Assets; (B) a true accounting of
the Company Liabilities as of the Closing; (C) an updated Schedule
1.13 (Consultants); and (D) an updated Schedule 1.20 (Employees);
 
b) A certificate, dated the Closing Date, of the Secretary or Assistant
Secretary of the Seller certifying, among other things, that attached or
appended to such certificate: (A) is a true and correct copy of the Company
Agreement, and all amendments thereto and (B) is a true copy of all corporate
actions taken by Seller, including resolutions of its board of directors
authorizing the consummation of the Transaction and the execution, delivery and
performance of this Agreement and each of the Transaction Documents to be
delivered by the Seller pursuant hereto;
 
c) Certificates of good standing (including tax good standings) from the
appropriate state agencies, dated as of a date not more than fifteen (15) days
prior to Closing, certifying that the Seller and the Company are in good
standing in the State of Delaware, the State of California and in such other
jurisdictions as the Business Assets may be located; and
 
d) True, correct and complete copies of all Required Consents.
 
7. THE PARTIES’ OBLIGATIONS AFTER CLOSING.
 
7.1 Contributions to Company Working Capital.  Immediately following the
Closing, Buyer (or an affiliate of Buyer) and Seller (or an affiliate of Seller)
shall wire $4,025,000 and $975,000, respectively, as a capital contribution to
the Company, which the Company shall use for working capital and operational
purposes.
 
7.2 Referral Arrangement.  The parties shall maintain a business referral
relationship pursuant to the terms of the Referral Agreement.
 
7.3 Subcontractor Arrangement.  Seller agrees that for any Customer who does not
specifically consent to the assignment of that Customer’s applicable contract to
the Company prior to Closing, that Seller shall use the Company as the exclusive
subcontractor for services to be provided to such Customers pursuant to the
terms of the Subcontractor Agreement.
 
7.4 Employee Leasing Arrangement.  In order to maintain certain certification
standards, including, without limitation, with respect to Cisco, Hewlett
Packard, Symantec, Microsoft, etc., Seller will retain certain employees
necessary for such certifications.  Such employees will be on Seller’s payroll
but will render services to the Company and the Company will pay the costs for
such employees pursuant to the terms of the Leasing Agreement.
 
7.5 Noncompete.
 
(a) During the three year period commencing on the Effective Date, Seller (for
purposes of this Section 7.5(a), the term “Seller” shall include all affiliates
and subsidiaries of Seller except for Premier BPO, Inc. and Ovex Technologies
(Private) Limited) shall not directly or indirectly (a) own, manage, operate or
control, or prepare to or plan to conduct or assist any person or entity to
conduct or (b) participate in the ownership, management, operation or control
of, or be employed by, or act as a consultant, advisor, creditor, agent,
employee, joint venturer, shareholder, partner, member or other security holder
or creditor to or be connected in any manner with any business, corporation,
person, firm or other entity that is engaged in any business that is competitive
with the Business of the Company conducted in the United States (a “Company
Competitive Business”); provided, however, that nothing herein shall prohibit
Seller’s acquisition of up to five percent (5%) of any class of securities of a
Company Competitive Business (but without otherwise participating in or
contributing to the activities of such Company Competitive Business).  During
the three year period commencing on the Effective Date, Seller shall not
directly or indirectly (a) solicit or attempt to solicit, divert or take away or
attempt to divert or take away, or otherwise interfere in any fashion with, any
former or existing partner, customer, client, account, other business source,
prospect or other potential business source for the purpose of selling to such
persons any service which is similar to or competitive with any service sold or
rendered by the Company related to the Company Competitive Business, or (b)
induce, influence, solicit, hire, engage or attempt to induce, influence,
solicit, hire or engage any employee of or consultant to the Company to do any
of the foregoing or to discontinue such person's association with the Company or
obtain such person as an employee, consultant, or in a similar capacity for
another business; provided, however, that the foregoing limitations shall not
apply to general solicitations by Seller that are not specifically directed at
the foregoing persons or entities.  Notwithstanding anything in this Section 7.5
to the contrary, in the event that Seller sells some or all of its business
after the date of this Agreement (other than as contemplated by this Agreement),
the purchaser of such business shall not be bound by this Section 7.5.
 
(b) During the three year period commencing on the Effective Date, Buyer (for
purposes of this Section 7.5(b), the term “Buyer” shall include all affiliates
and subsidiaries of Seller including the Company) shall not directly or
indirectly (a) own, manage, operate or control, or prepare to or plan to conduct
or assist any person or entity to conduct or (b) participate in the ownership,
management, operation or control of, or be employed by, or act as a consultant,
advisor, creditor, agent, employee, joint venturer, shareholder, partner, member
or other security holder or creditor to or be connected in any manner with any
business, corporation, person, firm or other entity that is engaged in the
United States in the business of hardware sales, software sales, configuration
services or third party warranty services (a “Seller Competitive Business”);
provided, however, that nothing herein shall prohibit Buyer’s acquisition of up
to five percent (5%) of any class of securities of a Seller Competitive Business
(but without otherwise participating in or contributing to the activities of
such Seller Competitive Business).  During the three year period commencing on
the Effective Date, Buyer shall not directly or indirectly (a) solicit or
attempt to solicit, divert or take away or attempt to divert or take away, or
otherwise interfere in any fashion with, any former or existing partner,
customer, client, account, other business source, prospect or other potential
business source for the purpose of selling to such persons any product or
service which is similar to or competitive with any product or service sold or
rendered by the Seller or any affiliate related to the Seller Competitive
Business, or (b) induce, influence, solicit, hire, engage or attempt to induce,
influence, solicit, hire or engage any employee of or consultant to the Seller
to do any of the foregoing or to discontinue such person's association with the
Seller or obtain such person as an employee, consultant, or in a similar
capacity for another business; provided, however, that the foregoing limitations
shall not apply to general solicitations by Buyer that are not specifically
directed at the foregoing persons or entities.
 
7.6 Receipt of Funds.
 
                        (a) If Seller (including its affiliates) receives any
payments or other revenues after the effective date that are related in whole or
in part to services provided by the Company after effective  date, then Seller
shall provide the Company with prompt written notice of the receipt of such
amounts.  The written notice referred to in the preceding sentence shall provide
the following information: (i) the total amount of such payment and the name of
the Customer or other party that provided the payment and (ii) the amount, if
any, of the payment that the Seller believes is applicable to services provided
after the effective date (including detailed documentation of such
services).  Seller shall return that portion of the payments to the Company that
Seller believes is applicable to services provided by the Company along with the
written notice described above.
 
          (b) If the Company (including its affiliates) receives any payments or
other revenues after the effective  date that are related in whole or in part to
services provided by the Seller (including its affiliates) prior to
effective   date, then the Company shall provide Seller with prompt written
notice of the receipt of such amounts.  The written notice referred to in the
preceding sentence shall provide the following information: (i) the total amount
of such payment and the name of the Customer or other party that provided the
payment and (ii) the amount, if any, of the payment that the Company believes is
applicable to services provided prior to the effective   date (including
detailed documentation of such services).  The Company shall return that portion
of the payments to Seller that the Company believes is applicable to services
provided by Seller along with the written notice described above.
 
7.7 Delivery of Company Property.  At Closing, Seller agrees to promptly deliver
to the Company the Business Assets as well as all customer lists, customer
account records, business plans, training and operation materials and memoranda,
personnel records, pricing information, financial information concerning or
relating solely to the Business (whether printed or in electronic or digital
form).
 
8. TERMINATION OF THE AGREEMENT.
 
8.1 Termination of Agreement.  This Agreement may be terminated and the
Transaction may be abandoned at any time prior to the Closing:
 
(a) By mutual written consent of the Seller and Buyer;
 
(b) By either the Seller or Buyer if the Closing has not occurred on or prior to
the thirtieth (30th) day following the date of this Agreement (the “Final Date”)
and if failure of the Closing to occur is not the result of a breach of this
Agreement or a willful failure to complete the closing conditions by the party
who is terminating the Agreement;
 
(c) By the Seller, if there has been a material misrepresentation or breach by
Buyer of a representation, warranty or covenant contained herein which would
result in the failure to satisfy one or more of the conditions set forth in
Sections 6.2(a) or 6.2(b), and in any such case, such breach shall be incapable
of being cured or, if capable of being cured, shall not have been cured by the
Final Date;
 
(d) By Buyer, if there has been a material misrepresentation or breach by Seller
of a representation, warranty or covenant contained herein which would result in
the failure to satisfy one or more of the conditions set forth in Sections
6.3(a) or 6.3(b), and in any such case, such breach shall be incapable of being
cured or, if capable of being cured, shall not have been cured by the Final
Date;
 
(e) By Buyer, on the one hand, or the Seller, on the other hand, if there shall
be any law that makes consummation of the Transaction illegal or otherwise
prohibited, or if any order enjoining Buyer, on the one hand, or the Seller, on
the other hand, from consummating the Transaction is entered and such order
shall have become final and nonappealable, provided that the party seeking to
terminate this Agreement pursuant to this provision shall have used all
reasonable efforts to remove or vacate such order.
 
8.2 Effect of Termination; Right to Proceed.  In the event of the termination or
abandonment of this Agreement and the Transaction by any party hereto pursuant
to the terms of this Agreement, written notice thereof shall forthwith be given
to the other party or parties specifying the provision hereof pursuant to which
such termination or abandonment of the Transaction is made, and there shall be
no liability or obligation thereafter on the part of Buyer or the Seller except
(a) for fraud and (b) for breach of this Agreement prior to such termination or
abandonment of the Transaction; provided, however, that the provisions of
Sections 5.7, 5.8, 5.9 and 10 shall remain in full force and effect and survive
any termination of this Agreement.
 
9. SURVIVAL, ESCROW AND INDEMNIFICATION.
 
9.1 Survival of Representations and Warranties.  Each party hereto has the right
to rely fully upon the representations, warranties, covenants and agreements of
the other party contained in this Agreement or in any certificate delivered
pursuant to Section 6.2(d) or Section 6.3(f) of this Agreement or disclosed on
any Schedule hereto unless waived by the parties.  All of the representations,
warranties, covenants, agreements and Closing certifications made by each party
herein shall survive the execution and delivery of this Agreement and the
Closing for one (1) years; provided further, that: (a) Claims related to fraud,
criminal activity or intentional misstatement or misconduct by either party
shall survive for the applicable statute of limitations; and (b) Claims related
to Sections 9.3(c) and 9.3(d) shall survive for the applicable statute of
limitations.  There shall be no termination of any such representation or
warranty as to which a Claim has been asserted prior to the termination of such
survival period.
 
9.2 Escrow.
 
(a) Within seventy-five (75) days following Closing or signing of this
agreement, Buyer shall deposit the Cash Earnout Amount and either the Seller
Earnout Shares or the Alternative Cash Earnout Amount, as applicable (the
“Seller Escrow Amounts”) with U.S. Bank, N.A. (or other institution selected by
the Buyer with the reasonable consent of the Seller) as escrow agent (the
“Escrow Agent”), such deposit to be governed by the terms of the Escrow
Agreement.  In addition to pursuing indemnification obligations directly from
Seller, the  Seller Escrow Amounts shall be available to compensate the Buyer
Indemnitees pursuant to the indemnification obligations of the Seller set forth
in Section 9.3(h).  Except with respect to Section 9.3(h), the Seller Escrow
Amounts shall not be available to compensate the Buyer Indemnitees for any other
indemnification obligations of the Seller, rather, Buyer shall pursue
indemnification from Seller directly with respect to such indemnification
obligations.  Pursuant to the terms of the Escrow Agreement, the Seller Escrow
Amounts shall be released by the Escrow Agent to Seller fourteen months after
the Closing.1
 
(b) Within seven (7) days following Closing, Seller shall deposit 52,913 Series
A Units (the “Escrow Units”) with the Escrow Agent, such deposit to be governed
by the terms of the Escrow Agreement.  The Escrow Units shall not be available
to compensate the Seller Indemnitees pursuant to the indemnification obligations
of the Buyer set forth below, rather, Seller shall pursue any indemnification
from Buyer directly.  Notwithstanding the foregoing, (i) if Buyer fails to
deliver the Cash Earnout Amount and either the Seller Earnout Shares or the
Alternative Cash Earnout Amount within seventy-five (75) calendar days of the
Closing, Seller may elect at its sole discretion, in lieu of some or all of such
Cash Earnout Amount and either Seller Earnout Shares or Alternative Cash Earnout
Amount, to receive a pro rata release of the Escrow Units back to Seller, or
(ii) in the event that either the Seller Earnout Shares are not freely tradable
or the Alternative Cash Earnout Amount has not been delivered on the one year
anniversary of the Closing, Seller may elect at its sole discretion to surrender
some or all of the Seller Earnout Shares back to Buyer in exchange for the pro
rata release of the Escrow Units back to Seller.  Pursuant to the terms of the
Escrow Agreement, in the event that neither of (i) or (ii) above has occurred,
the Escrow Units will be eligible for release by the Escrow Agent twelve months
after the Closing.  Buyer covenants and agrees that in the event that any of (i)
or (ii) above has occurred, it will immediately execute and deliver such
documents and take such actions as are reasonably necessary to effect the
assignment or return of the Escrow Units to Seller and will promptly reimburse
Seller for any additional Taxes that Seller incurs as a result of such
event.  Further, Buyer and Seller agree that to the extent that Buyer no
longer has a majority ownership interest in the Company, they shall execute and
deliver any and all documents necessary to vote their membership interests so
that Buyer will designate one representatives on the Managing Board (as defined
in the Company Agreement) and Seller will designate two representatives on the
Managing Board
 
9.3 Indemnification by Seller.  Subject to the provisions set forth in Section
9.1 and Section 9.6, the Seller shall indemnify, save and hold Buyer and its
representatives (collectively, “Buyer Indemnitees”) harmless from and against
all demands, claims, allegations, assertions, actions or causes of action,
assessments, losses, damages, deficiencies, Liabilities, costs and expenses
(including reasonable legal fees, interest, penalties, and all reasonable
amounts paid in investigation, defense or settlement of any of the foregoing;
collectively, “Damages”) with respect to or arising from:
 
(a) The Seller’s breach of any representation or warranty contained in this
Agreement, the Transaction Documents to which the Seller is a party or in any
certificate or document furnished pursuant hereto by the Seller;
 
(b) The Seller’s breach or non fulfillment of any covenant or agreement made by
the Seller in or pursuant to this Agreement or exhibits and schedules attached
in any Transaction Document.
 
(c) Any Taxes arising as a result of the Seller’s operation of the Business or
ownership of the Business Assets prior to the Closing;
 
(d) Any Liability arising out of the ownership or operation of the Business
Assets or the Business prior to the Closing;
 
(e) Buyer’s failure to obtain any consent required under the terms of a Lease;
 
(f) Any specifics from the Seller Disclosure Schedule;
 
(g) Seller’s failure to obtain board of directors  consent to consummate the
transactions contemplated by this Agreement;
 
(h) The Company’s failure, for any reason, to achieve Target Revenues (for the
purposes of this subsection, The valuation will be readjusted and  shall be
calculated on a ratio of 30:29 basis (e.g. for each $30 shortfall in the Target
Revenues, the valuation adjustment shall be $29
 
(i) any and all Damages arising from any action or order incidental to the
foregoing or the enforcement of such indemnification.
 
9.4  Indemnification by Buyer .  Subject to the provisions set forth in Section
9.1 and Section 9.6, the Buyer shall indemnify, save and hold Seller and its
representatives (collectively, “Seller Indemnitees”) harmless from and against
all demands, claims, allegations, assertions, actions or causes of action,
assessments, losses, damages, deficiencies, Liabilities, costs and expenses
(including reasonable legal fees, interest, penalties, and all reasonable
amounts paid in investigation, defense or settlement of any of the foregoing;
collectively, “Damages”) with respect to or arising from:
 
(a) The Buyer’s breach of any representation or warranty contained in this
Agreement, the Transaction Documents to which the Buyer is a party or in any
certificate or document furnished pursuant hereto by the Buyer;
 
(b) The Buyer’s breach or non fulfillment of any covenant or agreement made by
the Buyer in or pursuant to this Agreement or in any Transaction Document to
which the Buyer is a party;
 
(c) Any Taxes arising as a result of the Buyer’s operation of the Business or
ownership of the Business Assets after the Closing;
 
(d) Any Liability arising out of the ownership or operation of the Business
Assets or the Business after the Closing;
 
(e) Buyer’s failure to obtain to obtain board of directors  consent to
consummate the transactions contemplated by this Agreement;
 
(f) Any specifics from the Buyer Disclosure Schedule; and
 
(g) Any and all Damages arising from any action or order incidental to the
foregoing or the enforcement of such indemnification.
 
9.5 Notice of Claims.  If any Buyer Indemnitee or Seller Indemnitee
(collectively, an “Indemnitee” or “Indemnitees”) believes that it has suffered
or incurred or will suffer or incur any Damages for which it is entitled to
indemnification under this Section 9, such Indemnitee shall so notify the Seller
or the Buyer, as applicable (each, an “Indemnitor”), with reasonable promptness
and reasonable particularity in light of the circumstances then existing.  If
any Claim is instituted by or against a third party with respect to which the
Indemnitee intends to claim any Damages, such Indemnitee shall promptly notify
the Indemnitor of such Claim.  The notice provided by the Indemnitee to the
Indemnitor shall describe the Claim (the “Asserted Liability”) in reasonable
detail and shall indicate the amount (estimated, if necessary, and to the extent
feasible) of the Damages that have been or may be suffered by the
Indemnitee.  The failure of an Indemnitee to give any notice required by this
Section shall not affect any of such Party’s rights under this Section 9 or
otherwise except and to the extent that such failure is prejudicial to the
rights or obligations of the Indemnitor.
 
9.6 Limitation of Claims Against the Seller.
 
(a) The Liability of the Indemnitors for indemnifiable Damages pursuant to this
Section 9 shall not be payable unless and until the aggregate amount of Damages
suffered or incurred by the Buyer Indemnitees, on the one hand, or the Seller
Indemnitees, on the other hand, exceeds $250,000; thereafter, the Buyer
Indemnitees or the Seller Indemnitees, as applicable, shall be entitled to seek
compensation for all Damages including the $250,000 threshold set forth in this
Section 9.6; provided, that the limitation set forth in this Section 9.6 shall
not apply to any Damages arising from, or directly or indirectly relating to (i)
any fraud, criminal activity or intentional misstatement or misconduct by the
Indemnitor, (ii) Sections 9.3(c), (d), (e), (g) or (h), or (iii) Sections
9.4(c), (d) or (e).
 
(b) The Indemnitors shall not have any Liability for indemnifiable damages
pursuant to this Section 9  to the extent the aggregate amount of Damages
suffered or incurred by the Indemnitees exceeds Three Million Dollars
($3,000,000); provided, that any Damages arising from, or directly or indirectly
relating to (i) fraud, criminal activity or intentional misstatement or
misconduct by the Indemnitor, (ii) Sections 9.3(c), (d), (g) or (h), or (iii)
Sections 9.4(c), (d) or (e) shall not be subject to, or limited by the
limitation upon the indemnification amounts set forth in this Section 9.6(b).
 
(c) For all purposes of this Section 9, “Damages” shall be net of any insurance
or other recoveries payable to an Indemnitee or its affiliates in connection
with the facts giving rise to the right of indemnification.
 
9.7 Survival of Indemnification Claims.  The indemnification obligations set
forth in this Section 9 shall survive the Closing.
 
9.8 Tax Effect of Indemnification Payments.  Any indemnity payments made by the
Seller to Buyer Indemnitees pursuant to this Agreement shall be treated for all
Tax purposes as adjustments to the Purchase Price.
 
10. MISCELLANEOUS PROVISIONS.
 
10.1 Modifications; Waiver.  No modification or waiver of this Agreement or any
part hereof shall be valid or effective unless in writing and signed by the
party sought to be charged therewith and no waiver of any breach or condition of
this Agreement shall be deemed to be a waiver of any other or subsequent breach
or condition, whether of like or different nature.  No course of dealing between
the parties hereto will be deemed effective to modify, amend or discharge any
part of this Agreement or the rights or obligations of any party hereunder.
 
10.2 Partial Invalidity.  If any provision of this Agreement shall be held by
competent authority to be invalid or unenforceable, such provision shall be
construed so as to be limited or reduced to be enforceable to the maximum extent
compatible with the law as it shall then appear.  The total invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision were omitted.
 
10.3 Notices.  Any notice or other communication required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) upon delivery, (ii) on the first day following delivery to a nationally
recognized United States overnight courier service, fee prepaid, return receipt
or other confirmation of delivery requested, or (iii) upon confirmation of
receipt by telefacsimile.  Any such notice or communication shall be directed to
a party at its address set forth below or at such other address as may be
designated by a party in a notice given to all other parties hereto in
accordance with the provisions of this Section.
 


 
Buyer’s Address for Notice:
 
Allied Digital Services Ltd
 
Attention: Nitin Shah
77/79 Maharshi Karve Marg 3rd Floor
Kimmatrai Building, Marine Lines
Mumbai, 400002 India
Telephone:                                (91-22-220-02020
Facsimile:                                91-22-220-64170


With a copy to (which shall not constitute notice): :
Michael Lebovitz, Esq.
DLA Piper US LLP
1999 Avenue of the Stars, Suite 400
Los Angeles, California 90067-6023
Telephone:                                (310) 595-3153
Facsimile:                                (310) 595-3453
 
Seller’s Address for Notice:
 
En Pointe Technologies
 
Attention: Bob Din18701 S Figueroa Street, 2nd Floor
Gardena, California 90248
 
Telephone:                                (310—337-5250
Facsimile:                                (310-258-2350
 
With a copy to (which shall not constitute notice):
 
Marc G. Alcser, Esq.
Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, CA  92660
Telephone:                                (949) 725-4136
Facsimile:                                (949) 823-5136
 
10.4 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California pertaining to contracts made
and to be wholly performed within such state, without taking into account
conflicts of laws principles.
 
10.5 Further Assurances.  The parties agree to take such further actions and
execute such additional documents and instruments as may be reasonably required
by the parties hereto or in order to more effectively carry out the terms of
this Agreement and the intentions of the parties.
 
10.6 Jurisdiction and Venue.  In the event that any legal proceedings are
commenced in any court with respect to any matter arising under this Agreement,
the parties hereto specifically consent and agree that the courts of the State
of California and/or the United States Federal Courts located in the State of
California shall have exclusive jurisdiction over each of the parties and such
proceedings.  The parties hereto agree that they will not contest the venue of
any such action brought in Los Angeles County, California and/or the United
States District Court for the Southern District of California.
 
10.7 Attorneys’ Fees.  Should any party hereto employ an attorney for the
purpose of enforcing or construing this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief, or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all attorneys’ fees and all costs, including, but not limited to, service of
process costs, expert witness fees, and the cost of any bonds, and such
reimbursement shall be included in any judgment or final order issued in that
proceeding.
 
10.8 Headings.  Except for the provisions of Section 1, the headings contained
in this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.
 
10.9 Gender.  Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms and the singular
of nouns, pronouns and verbs shall include the plural and vice versa.
 
10.10 Fair Meaning.  This Agreement shall be construed according to its fair
meaning, the language used shall be deemed the language chosen by the parties
hereto to express their mutual intent, and no presumption or rule of strict
construction will be applied against any party hereto.
 
10.11 Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and all of such counterparts shall
together constitute but one and the same instrument which may be sufficiently
evidenced by one counterpart.
 
10.12 Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  No party may assign its rights or obligations under this
Agreement without receipt of the other parties’ prior written consent.
 
10.13 Entire Agreement.  This Agreement and the schedules and exhibits hereto,
as well as the Confidentiality Agreement, contains the entire understanding and
agreement between the parties hereto and supersedes any prior understandings,
memoranda or other written or oral agreements between or among any of them
respecting the within subject matter.  There are no representations, agreements,
arrangements or understandings, oral or written, between or among any of the
parties relating to the subject matter of this Agreement which are not fully
expressed herein or expressly incorporated herein.
 
10.14 Exhibits.  All exhibits to which reference is made in this Agreement are
deemed to be incorporated by each reference as if fully set forth.
 
10.15 Opportunity to Consult with Counsel.  Seller and Buyer each acknowledge
that they have had a reasonable opportunity to consult with their own
independently selected legal counsel concerning the meaning and terms of this
Agreement and the consequences of entering into it.  Each party represents and
warrants that it is entering into this Agreement of its own free will, based on
its own business judgment and is not relying on any representations or
warranties by any party except as expressly set forth in this Agreement.
 



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Limited Liability
Company Interest Purchase Agreement as of the date first set forth above.
 
BUYER:
Allied Digital Services Limited,
an Indian limited company
By:  /s/ Nitin Shah
Name:  Nitin Shah
Title:  Chairman & Managing Director
SELLER:
En Pointe Technologies Sales, Inc.,
a Delaware corporation
By:  /s/ Attiazaz ("Bob") Din
Name:  Attiazaz ("Bob") Din
Title:  Chief Executive Officer
 
COMPANY:
En Pointe Global Services, LLC,
a Delaware limited liability company
By:  /s/ Attiazaz ("Bob") Din
Name:  Attiazaz ("Bob") Din
Title:  Chief Executive Officer



 
EXHIBIT A
 
ASSIGNMENT OF LLC INTEREST
 
THIS ASSIGNMENT OF LLC INTEREST (“Assignment”) is made effective as of July 9,
2008 (the “Effective Date”), by and between En Pointe Technologies Sales, Inc.,
a Delaware corporation (“Assignor”), and Allied Digital Services Limited, an
Indian limited company (“Assignee”), with reference to the following:
 
A.           WHEREAS, Assignor holds a membership interest, comprised of 80,500
Series A Common Units (“Series A Units”), in En Pointe Global Services, LLC, a
Delaware limited liability company (the “Company”), as such interest is more
fully described in the Company Agreement:.
 
B.           Assignor and Assignee, among others, have entered into that certain
Limited Liability Company Interest Purchase Agreement, executed concurrently
herewith, regarding the purchase and sale of the Series A Units (the “Purchase
Agreement”).
 
C.           Pursuant to the Purchase Agreement, Assignor desires to assign the
Series A Units to Assignee, and Assignee desires to accept such assignment.
 
D.           The parties agree that 80,500 of the Series A Units or a part
thereof may be held in the name of Allied Digital Services Inc US, a wholly
owned subsidiary of Assignee or any other subsidiary which is majority owned by
Allied Digital Services Ltd..
 
E.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Purchase Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1. ASSIGNMENT.  Assignor hereby assigns, conveys, transfers and delivers to
Assignee the Series A Units.
 
2. ACCEPTANCE OF ASSIGNMENT AND ASSUMPTION.  Assignee hereby accepts such
assignment of the Series A Units.  Assignee hereby agrees to be bound by the
Company Agreement.  Assignee acknowledges and agrees (i) that the Series A Units
are being purchased for its own account for investment purposes and without the
intent of participating in a distribution or resale of the Series A Units, (ii)
that the Series A Units are restricted securities under the Securities Act of
1933, as amended (the “Securities Act”), and may not be sold or transferred
absent registration or an applicable exemption from the registration
requirements of such Act and compliance with the terms of the Company
Agreement.  Assignee represents that it is an “accredited investor” as defined
in the rules promulgated under the Securities Act.
 
3. GENERAL PROVISIONS.
 
3.1 Necessary Acts.  Each party agrees to perform any further acts, and to
execute and deliver any additional documents that may be reasonably necessary or
required by the parties hereto in order to carry out the intent and provisions
of this Assignment and the transactions contemplated hereby.
 
3.2 Entire Agreement.  This instrument contains the entire agreement between the
parties relating to the rights granted and the obligations herein assumed.  Any
oral representations or modifications concerning this instrument shall be of no
force and effect, excepting a subsequent modification in writing, signed by the
party to be charged.
 
3.3 Captions; Interpretation.  Paragraph headings or captions are inserted as a
matter of convenience and reference, and in no way define, limit, extend or
describe the scope of this Assignment or any provision hereof.  No provision in
this Assignment is to be interpreted for or against either party because that
party or the legal representative of that party drafted such provision.
 
3.4 Governing Law.  This Assignment shall be governed by, construed and enforced
in accordance with the laws of the State of California.
 
3.5 Counterparts.  This Assignment may be executed in counterparts by the
parties hereto and will become effective and binding upon the parties at such
time as all of the signatories hereto have signed a counterpart of this
Assignment.  All counterparts so executed shall constitute one instrument
binding on all the parties hereto.
 
3.6 Successors and Assigns.  This instrument shall bind and inure to the benefit
of the respective heirs, personal representatives, grantees, successors and
assigns of the parties hereto.
 
3.7 Attorneys Fees.  Should any party hereto employ an attorney for the purpose
of enforcing or construing this Agreement, or any judgment based on this
Assignment, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief, or other litigation, the prevailing
party shall be entitled to receive from the other party or parties thereto
reimbursement for all attorneys’ fees and all costs, including, but not limited
to, service of process costs, expert witness fees, and the cost of any bonds,
and such reimbursement shall be included in any judgment or final order issued
in that proceeding.
 
IN WITNESS WHEREOF, Assignee and Assignor have caused this Assignment to be
executed effective as of the date first above written.
 
ASSIGNOR:
En Pointe Technologies Sales, Inc.,
a Delaware corporation
By:  /s/ Attiazaz ("Bob")
Din                                                                
Name:  Attiazaz ("Bob")
Din                                                                  
Title: Chief Executive
Officer                                                                 
ASSIGNEE:
Allied Digital Services Limited,
an Indian limited company
By:  /s/ Nitin
Shah                                                                  
Name: Nitin
Shah                                                                   
Title:  Chairman & Managing Director



 
1. 
 
EXHIBIT B
 
ESCROW AGREEMENT
 
1. 
 
EXHIBIT C
 
LEASING AGREEMENT
 
1. 
 
EXHIBIT D
 
LICENSE AGREEMENT
 
1. 
 
EXHIBIT E
 
REFERRAL AGREEMENT
 
EXHIBIT F
 
SERVICES AGREEMENT
 
EXHIBIT G
 
SUBCONTRACT AGREEMENT
 
1.
DEFINITIONS 
2

 
 
1.1
Agreement 
2

 
1.2
Acquisition Proposal 
2

 
1.3
Assignment 
2

 
1.4
Business 
2

 
1.5
Business Assets 
2

 
1.6
Buyer Indemnitees 
2

 
1.7
Cash Consideration 
2

 
1.8
Cash Earnout Amount 
2

 
1.9
Claim 
2

 
1.10
Closing 
2

 
1.11
Company Liabilities 
2

 
1.12
Consultant 
3

 
1.13
Contract 
3

 
1.14
Conversion Ratio 
3

 
1.15
Customers 
3

 
1.16
Damages 
3

 
1.17
Dollar 
3

 
1.18
Effective Date 
3

 
1.19
Employees 
3

 
1.20
Escrow Agent 
3

 
1.21
Escrow Agreement 
3

 
1.22
Governmental Body 
3

 
1.23
Intellectual Property Rights 
3

 
1.24
Leases 
3

 
1.25
Leasing Agreement 
4

 
1.26
Liability 
4

 
1.27
License Agreement 
4

 
1.28
Lien 
4

 
1.29
LLC Interest 
4

 
1.30
Material Adverse Effect 
4

 
1.31
Net Assets 
4

 
1.32
Parent Securities Filings 
5

 
1.33
Person 
5

 
1.34
Purchase Price 
5

 
1.35
Referral Agreement 
5

 
1.36
Required Consents 
5

 
1.37
Seller Disclosure Schedule 
5

 
1.38
Seller Earnout Shares 
5

 
1.39
Services Agreement 
5

 
1.40
Subcontract Agreement 
5

 
1.41
Target Revenues 
5

 
1.42
Taxes 
5

 
1.43
Transaction Documents 
5

 
2.
PURCHASE AND SALE 
5

 
 
2.1
Purchase of Series A Units 
5

 
2.2
Purchase Price and Payment 
6

 
2.3
Adjustment to Cash Consideration 
6

 
2.4
Transfer Taxes; Asset Allocation Schedule 
6

 
3.
REPRESENTATIONS AND WARRANTIES OF SELLER 
7

 
 
3.1
LLC Interest 
8

 
3.2
Corporate Standing 
8

 
3.3
Authority 
8

 
3.4
Consents; Conflicts 
8

 
3.5
Intellectual Property 
8

 
3.6
Compliance with Laws and Other Instruments 
9

 
3.7
Employees and Consultants 
9

 
3.8
Title to Property 
10

 
3.9
Taxes 
10

 
3.10
Solvency 
10

 
3.11
Litigation 
10

 
3.12
Securities Filings 
10

 
4.
REPRESENTATIONS AND WARRANTIES OF BUYER 
11

 
 
4.1
Corporate Standing 
11

 
4.2
Authority 
11

 
4.3
Capitalization 
11

 
4.4
Consents; Conflicts 
12

 
4.5
Compliance with Laws and Other Instruments 
12

 
4.6
Securities Filings 
12

 
4.7
Title to Property 
12

 
4.8
Solvency 
12

 
4.9
Litigation 
13

 
4.10
Financing 
13

 
5.
POST-SIGNING COVENANTS 
13

 
 
5.1
Conduct of Business 
13

 
5.2
Consents, Filings and Authorizations; Efforts to Consummate 
13

 
5.3
Exclusivity 
14

 
5.4
Notices of Certain Events 
14

 
5.5
Employment Matters 
15

 
5.6
Public Announcements 
15

 
5.7
Confidentiality 
15

 
5.8
Expenses 
16

 
5.9
Customer Notifications 
16

 
6.
CONDITIONS TO CLOSING 
16

 
 
6.1
Conditions to the Obligations of the Seller and the Buyer16

 
6.2
Conditions to Obligations of the Seller 
16

 
6.3
Conditions to Obligations of Buyer 
17

 
7.
THE PARTIES’ OBLIGATIONS AFTER CLOSING 
18

 
 
7.1
Contributions to Company Working Capital 
18

 
7.2
Referral Arrangement 
18

 
7.3
Subcontractor Arrangement 
18

 
7.4
Employee Leasing Arrangement 
18

 
7.5
Noncompete 
19

 
7.6
Receipt of Funds 
20

 
7.7
Delivery of Company Property 
20

 
8.
TERMINATION OF THE AGREEMENT 
20

 
 
8.1
Termination of Agreement 
20

 
8.2
Effect of Termination; Right to Proceed 
21

 
9.
SURVIVAL, ESCROW AND INDEMNIFICATION 
21

 
 
9.1
Survival of Representations and Warranties 
21

 
9.2
Escrow 
21

 
9.3
Indemnification by Seller 
22

 
9.4
Indemnification by Buyer 
23

 
9.5
Notice of Claims 
24

 
9.6
Limitation of Claims Against the Seller 
24

 
9.7
Survival of Indemnification Claims 
25

 
9.8
Tax Effect of Indemnification Payments 
25

 
10.
MISCELLANEOUS PROVISIONS 
25

 
 
10.1
Modifications; Waiver 
25

 
10.2
Partial Invalidity 
25

 
10.3
Notices 
25

 
10.4
Governing Law 
26

 
10.5
Further Assurances 
26

 
10.6
Jurisdiction and Venue 
26

 
10.7
Attorneys’ Fees 
26

 
10.8
Headings 
27

 
10.9
Gender 
27

 
10.10Fair Meaning27

 
10.11Counterparts27

 
10.12Binding Effect; Assignment27

 
10.13Entire Agreement27

 
10.14Exhibits27

 
10.15Opportunity to Consult with Counsel27

 
1.
ASSIGNMENT 
1

2.
ACCEPTANCE OF ASSIGNMENT AND ASSUMPTION 
1

3.
GENERAL PROVISIONS 
1

 
 
3.1
Necessary Acts 
1

 
3.2
Entire Agreement 
1

 
3.3
Captions; Interpretation 
2

 
3.4
Governing Law 
2

 
3.5
Counterparts 
2

 
3.6
Successors and Assigns 
2

 
3.7
Attorneys Fees 
2



 